COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Jerry D. Patchen

Appellate case number:     01-16-00947-CV

Trial court case number: 1044658

Trial court:               County Civil Court at Law No. 4 of Harris County

        Relator, Jerry D. Patchen, has filed a petition for writ of mandamus requesting that this
Court either vacate the January 8, 2016 new trial order signed by the visiting judge or, alternatively,
compel a hearing on Patchen’s motion to vacate the new trial order. In support of his request for
this court to compel a ruling, Patchen asserts that the trial court refused to rule on his motion to
vacate because it believed that the motion could only be ruled upon by the visiting judge who
issued the order and, thus, the motion would need to be set for hearing before the visiting judge
when she became available after January 1, 2017.
       The Court requests that the parties provide a status report within 10 days of this order as
to whether Patchen’s motion to vacate has been ruled upon by either the trial court or the visiting
judge and, if not, whether any action has been taken to obtain a ruling from the visiting judge.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually


Date: February 9, 2017